Citation Nr: 1613594	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disorder. 

2.  Entitlement to service connection for a left foot disorder. 

3.  Entitlement to service connection for a disorder manifested by joint paint, to include as due to anthrax vaccinations.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

As noted in the Board's January 2015 remand, in his April 2009 substantive appeal, the Veteran raised the issue of entitlement to a compensable rating for the service-connected onychomycosis disorder.  Similarly, in correspondence from the Veteran's representative dated in 2011 and 2013, the issue of entitlement to a disability rating in excess of 40 percent for the service-connected lumbar spine disorder was raised, as well as the issue of whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for a respiratory disorder, to include as due to asbestos.  These issues have not been adjudicated by the RO.  As such, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.


REMAND

The Veteran contends that his current bilateral foot disorders began during active.  In this regard, his service treatment records dated in 2006 demonstrate multiple complaints of foot pain, as well as an assessment of plantar fasciitis. 

Post-service VA outpatient treatment records include an April 2009 x-ray that indicates mild heel spurs.  In this regard, the Veteran saw a podiatrist and reported aches and pains in his heels, left worse than right; the April 2009 assessment included bursitis of the left heel. 

The Veteran underwent a VA examination in January 2014, during which the VA examiner noted the Veteran's in-service diagnosis of plantar fasciitis, but found that there was no current diagnosis of plantar fasciitis on physical examination.  The examiner stated that, although there was a record of treatment during service for a foot condition, no permanent residual or chronic disability subject to service connection was shown by the service treatment records.  The examiner further noted that the evidence of record showed no post-separation evidence to establish regular follow-up care for the Veteran's foot problems.  Given the aforementioned post-service records demonstrating current diagnoses of foot disorders, the Board remanded the case for another VA examination and opinion to address whether such disorders were etiologically related to the Veteran's active service.  

The Veteran underwent a VA examination in April 2015, during which the examiner found that there was no current sign or symptom of plantar fasciitis.  The examiner stated that x-rays were normal, and explained that the subjective symptoms did not correlate with the objective findings of the examination.  Although the April 2015 VA examiner found that the Veteran did not have any current diagnosable plantar fasciitis of the right or left foot, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim in July 2007.  McClain v. Nicholson, 21 Vet. App. 319 (2008). 

Accordingly, a medical opinion addressing the etiology of the Veteran's bilateral heel spurs and left heel bursitis diagnosed during the course of VA outpatient treatment in April 2009 is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, as the aforementioned VA examiner acknowledged the Veteran's report of subjective bilateral foot pain, and contemporaneous VA outpatient treatment records demonstrate ongoing reports of bilateral foot pain, another examination is necessary in order to clarify the Veteran's current diagnosis.

With respect to the claim of entitlement to service connection for a disorder manifested by joint paint, to include as due to anthrax vaccinations, the Veteran has consistently reported joint pain in his knees, feet, back, elbows, and arms.  In this regard, a VA examination was conducted in January 2014; however, the examiner only addressed whether the Veteran experienced joint pain in his feet, despite the Veteran's statements reporting joint pain in the aforementioned areas of the body.  The examiner also failed to provide an opinion as to whether the Veteran's joint pain was related to his in-service anthrax vaccinations.  Thus, the case was remanded for another VA examination and opinion to address such issues. 

The Veteran underwent a VA examination in April 2015, and similarly, the examiner noted that the Veteran had normal x-rays of the feet and found no evidence of osteomyelitis.  The examiner indicated that there was no chronic disability due to exposure to environmental hazards during active service in Southwest Asia, or a medically unexplained chronic multi-symptom illness.  The examiner stated that the claimed conditions of the feet, knees, and elbows were not in any way related, and were independent of each other.  The examiner concluded that that such claimed conditions "have a specific etiology and diagnosis."     

The Board, however, notes that the examiner failed to note or provide any diagnoses for the Veteran's feet, knees, or elbows.  Further, the examiner did not address the Veteran's claimed joint pains in his arms.  Moreover, the examiner failed to provide an opinion as to whether the Veteran's joint pain was related to his in-service anthrax vaccinations.   Accordingly, a medical examination and opinion are necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, as the Veteran receives ongoing treatment from the VA Medical Center in El Paso, Texas, the RO must also obtain VA outpatient treatment records from such facility from September 2015 to the present.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file the Veteran's the Veteran's VA outpatient treatment records from the VA Medical Center in El Paso, Texas, dated from September 2015 to the present.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether any currently or previously diagnosed right or left foot disorder, to include bursitis and heel spurs is related to his military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  
Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed right or left foot disorder, to include bursitis and heel spurs, is related to his military service.  In providing this opinion, the examiner must address the Veteran's VA outpatient treatment records dated in April 2009 that demonstrate diagnoses of bilateral heel spurs and left heel bursitis.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an appropriate VA examination to determine the nature and etiology of his claimed disorder manifested by joint paint, to include whether such disorder is related to active service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must identify any disorder manifested by joint pain of the feet, knees, elbows, and arms previously or currently experienced by the Veteran, and whether such disorder(s) is related to his military service.  In providing this opinion, the examiner must specifically address the Veteran's consistent reports of joint pain of the feet, knees, elbows, and arms.  

The examiner must also state whether a disorder manifested by joint pain of the feet, knees, elbows, and arms, if diagnosed, is due to an undiagnosed illness of medically unexplained chronic multi-symptom illness or if it is due to a known clinical diagnosis.  If the Veteran's complaints of joint pain in the feet, knees, elbows, and arms are attributable to known clinical diagnoses, then the examiner must identify each diagnosis and state whether such diagnosis related to military service.  

The examiner must also state whether a disorder manifested by joint pain of the feet, knees, elbows, and arms, if diagnosed, is related to the Veteran's in-service anthrax vaccinations.    

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

